Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0001441 A1) in view of Baudot et al. (US 2014/0319616 A1) and Hung et al. (US 2014/0264481 A1).
Regarding Claim 21, Kim *Fig. 1) discloses a semiconductor device comprising: 
a substrate (104, 115); 
a fin-type active region  (“the top surface of a semiconductor fin extending from the substrate 104”) in the substrate (104) [0030]; 
a nano-sheet (106) on the substrate (104), the nano-sheet spaced apart from a top surface of the fin-type active region , the nano-sheet (106) including a channel region (108); 
a gate ( “a metal workfunction-setting layer”, 116) above the nano-sheet (106), the gate including a single metal layer (““a metal workfunction-setting layer” ),
a gate insulating layer (114) between the nano-sheet (106) and the gate (116); and 
source/drain regions (115) on the fin-type active region at both sides of the nano- sheet (106).
Kim does not explicitly disclose  the gate including a single metal layer having different compositions of metal atoms at a top surface and a bottom surface thereof, a top surface of the gate being a top portion of the single metal layer, a bottom surface of the gate being a bottom portion of the single metal layer, and 
a composition of the metal atoms being increased from the bottom portion of the single metal layer to the top portion of the single metal layer or from the top portion of the single metal layer to the bottom portion of the single metal layer; 
Baudot (Fig. 3, 5) discloses a gate (30) including a single metal lyaer (300) having different compositions of metal atoms (Al) at a top surface and a bottom surface thereof, 
 a composition of a metal atoms (Al) being increased from the bottom portion of the single metal layer to the top portion of the single metal layer or from the top portion of the single metal layer (300) to the bottom portion of the single metal layer (300) (Fig. 5) for the purpose of having gate architecture that makes it possible to reduce the absolute value of the threshold voltage of the transistor [0017].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kim in view of Baudot such that a composition of the metal atoms being increased from the bottom portion of the single metal layer to the top portion of the single metal layer or from the top portion of the single metal layer to the bottom portion of the single metal layer in order to have gate architecture that makes it possible to reduce the absolute value of the threshold voltage of the transistor [0017].
Kim view of Baudot does not explicitly disclose a top surface of the gate being a top portion of the single metal layer, a bottom surface of the gate being a bottom portion of the single metal layer.
Hung (Fig. 1) discloses a top surface of a gate (122, 123) being a top portion of a single metal layer (122), a bottom surface of the gate (122, 123) being a bottom portion of the single metal layer (122) for the purpose of providing metal gate that includes a stacked structure a work function layer and a low resistivity material sequentially from bottom to top [0014].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kim in view of Baudot and Hung such that a top surface of the gate being a top portion of the single metal layer, a bottom surface of the gate being a bottom portion of the single metal layer in order to provide metal gate that includes a stacked structure a work function layer and a low resistivity material sequentially from bottom to top [0014].

Regarding Claim 22, Kim in view of Baudot and Hung discloses the semiconductor device of claim 21, wherein 
the single metal layer (300 Baudot) of the gate includes base metal atoms (Ti) and combination metal atoms (Al Baudot) combined to the base metal atoms (Ti Baudot), and a composition of the combination metal atoms (Al Baudot) is gradually increased from the bottom portion of the single metal layer to the top portion of the single metal layer or from the top portion of the single metal layer (300 Baudot)  to the bottom portion of the single metal layer (300 Baudot) (Fig. 5; Baudot).

Regarding Claim 23, Kim in view of Baudot and Hung discloses the semiconductor device of claim 22, wherein 
the combination metal atoms (Al Baudot) include work function-adjusting metal atoms [0036-0037 Baudot].

Regarding Claim 24, Kim in view of Baudot and Hung discloses the semiconductor device of claim 23, wherein 
the composition of the combination metal atoms (Al Baudot) is changed from a surface of the gate insulating layer (21 Baudot) in a central direction of the gate (30 Baudot).

Regarding Claim 25, Kim in view of Baudot and Hung discloses the semiconductor device of claim 21, wherein 
the composition of the metal atoms (Al Baudot) in the gate (30 Baudot) is gradually increased from the bottom portion of the single metal layer to the top portion of the single metal layer or from the top portion of the single metal layer (300 Baudot) to the bottom portion of the single metal layer (300 Baudot) (Fig. 5; Baudot)..

Regarding Claim 26, Kim in view of Baudot and Hung discloses the semiconductor device of claim 21, further comprising: 
a plurality of nano-sheets (116) on the fin-type active region (“the top surface of a semiconductor fin extending from the substrate 104”), wherein 
the plurality of nano-sheets (106) include the nano-sheet (top 106), and 
a sub-gate (116 between 106) is between the plurality of nano-sheets (106).


Regarding Claim 28, Kim (Fig. 1) discloses a semiconductor device comprising: 
a substrate (104, 105) including a fin-type active region (“the top surface of a semiconductor fin extending from the substrate 104”); 
at least one nano-sheet stack structure (106) on the substrate, the at least one nano-sheet stack structure spaced apart (see 116, 114 between 106 and 104) from a top surface of the fin-type active region (Fig. 1), the at least one nano-sheet stack structure including a plurality of nano- sheets (106) each including a channel region (108); 
a gate ( “a metal workfunction-setting layer”, 116)  covering the at least one nano-sheet stack structure (top 106), the gate including a main gate portion (top “a metal workfunction-setting layer”, 116) on the at least one nano-sheet stack structure (106) and sub-gate portions (middle “a metal workfunction-setting layer”, 116)  below each of the plurality of nano-sheets (106), the main gate main gate portion including a single metal layer (“a metal workfunction-setting layer”).
a gate insulating layer (114) between the at least one nano-sheet stack (106) structure and the gate (“a metal workfunction-setting layer”, 116); and 
source/drain regions (115) in the fin-type active region, the source/drain regions at a side of the at least one nano-sheet stack structure (106).
Kim does not explicitly disclose the main gate main gate portion including a single metal layer having different compositions of metal atoms at a top surface and a bottom surface thereof, 
a top surface of the main-gate portion being a top portion of the single metal layer, a bottom surface of the main-gate portion being a bottom portion of the single metal layer, 
the single metal layer of the gate including base metal atoms and combination metal atoms combined to the base metal atoms, and 
a composition of the combination metal atoms being increased from the bottom portion of the single metal layer to the top portion of the single metal layer or from the top portion of the single metal layer to the bottom portion of the single metal layer.
Baudot (Fig. 3, 5) discloses a main gate main gate portion (30) including a single metal layer (300) having different compositions of metal atoms (Al) at a top surface and a bottom surface (Fig. 5) thereof, 
the single metal layer (300) of the gate (30) including base metal atoms (Ti) and combination metal atoms (Al) combined to the base metal atoms (Ti), and 
a composition of the combination metal atoms (Al) being increased from the bottom portion of the single metal layer to the top portion of the single metal layer (300) or from the top portion of the single metal layer (300) to the bottom portion of the single metal layer (300) (Fig. 5) for the purpose of having gate architecture that makes it possible to reduce the absolute value of the threshold voltage of the transistor [0017].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kim in view of Baudot such that the main gate main gate portion including a single metal layer having different compositions of metal atoms at a top surface and a bottom surface thereof, the single metal layer of the gate including base metal atoms and combination metal atoms combined to the base metal atoms, and a composition of the combination metal atoms being increased from the bottom portion of the single metal layer to the top portion of the single metal layer or from the top portion of the single metal layer to the bottom portion of the single metal layer in order to have gate architecture that makes it possible to reduce the absolute value of the threshold voltage of the transistor [0017].
Kim view of Baudot does not explicitly disclose a top surface of the main-gate portion being a top portion of the single metal layer, a bottom surface of the main-gate portion being a bottom portion of the single metal layer.
 Hung (Fig. 1) discloses a top surface of a main-gate (122, 123) portion being a top portion of a single metal layer (122), a bottom surface of the main-gate (122, 123) portion being a bottom portion of the single metal layer (122) for the purpose of providing metal gate that includes a stacked structure a work function layer and a low resistivity material sequentially from bottom to top [0014].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kim in view of Baudot and Hung such that a top surface of the main-gate portion being a top portion of the single metal layer, a bottom surface of the main-gate portion being a bottom portion of the single metal layer in order to provide metal gate that includes a stacked structure a work function layer and a low resistivity material sequentially from bottom to top [0014].

Regarding Claim 29, Kim in view of Baudot and Hung discloses the semiconductor device of claim 28, wherein 
the combination metal atoms (Al Baudot) include work function-adjusting metal atoms [0036-0037 Baudot]..

Regarding Claim 30, Kim in view of Baudot and Hung discloses the semiconductor device of claim 28, wherein 
thicknesses of the sub-gate portions (106 Kim) are identical to one another (Fig. 1 Kim).

Regarding Claim 32, Kim in view of Baudot and Hung discloses the semiconductor device of claim 28, wherein 
the at least one nano-sheet stack structure (106 Kim) includes nano-sheet stack structures (106 Kim), the main gate portion (top 116 Kim; 30 Baudot) includes a barrier metal layer (300 Baudot) on a topmost nano- sheet (top 106 below top 116 Kim), among the nano-sheet stack structures (106 Kim) and a main metal layer (116 Kim) on the barrier metal layer (300, 21  Baudot), and compositions of metal atoms (Al Baudot) of a surface of the barrier metal layer (300 Baudot) and a bottom of the barrier metal layer (300 Baudot) are different from each other (Fig. 5 Baudot).


Regarding Claim 33, Kim in view of Baudot and Hung discloses the semiconductor device of claim 28, wherein 
the semiconductor device includes a PMOS transistor [PMOS, 0021, Baudot].

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0001441 A1) in view of Hung et al. (US 2014/0264481 A1) and Baudot et al. (US 2014/0319616 A1) and further in view of Sung et al. (US 2017/0005176 A1)
Regarding Claim 31, Kim in view of Baudot and Hung discloses the semiconductor device of claim 28, wherein 
Kim in view of Baudot and Hung does not explicitly disclose a thickness of a bottommost sub-gate portion among the sub-gate portions is greater than thicknesses of other sub-gate portions among the sub-gate portions.
Sung (Fig. 3k) disclose that a thickness of a bottommost sub-gate portion (bottom 338) among the sub-gate portions (338) is greater than thicknesses of other sub-gate portions among the sub-gate portions (Fig. 3K).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kim in view of Baudot and Hung and Sung such that a thickness of a bottommost sub-gate portion among the sub-gate portions is greater than thicknesses of other sub-gate portions among the sub-gate portions since it has been held that since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Allowable Subject Matter
Claims 27, 34 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance: 
With regards to claim 27, none of the prior art teaches or suggests, alone or in combination, “the solo metal layer of the sub-gate including base metal atoms and combination metal atoms combined to the base metal atoms, and a composition of the combination metal atoms is gradually increased from the bottom portion of the solo metal layer to the top portion of the solo metal layer or from the top portion of the solo metal layer to the bottom portion of the solo metal layer.” in the combination required by the claim. 
	
With regards to claim 34, none of the prior art teaches or suggests, alone or in combination, “the sub-gate portions including a solo metal having different compositions of metal atoms at a top surface and a bottom surface thereof, a top surface of the sub-gate portion being a top portion of the solo metal layer, a bottom surface of the sub-gate portion being a bottom portion of the solo metal layer, the solo metal layer of the gate including base metal atoms and combination metal atoms combined to the base metal atoms, a composition of the combination metal atoms being gradually increased from the bottom portion of the solo metal layer to the top portion of the solo metal layer or from the top portion of the solo metal layer to the bottom portion of the solo metal layer.” in the combination required by the claim.

Claim 35 would be allowed as being dependent on Claim 34

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 	
Regarding Applicant Arguments on pages 13-14 concerning that 
“Kim uses a replacement metal gate (RMG) process (see [0044]) and explains the RMG process requires a conformal deposition process to form the gate electrodes 216/316 (see [0047] and [0058], FIGS. 2G and 3F of Kim). Baudot’s gate formation process stacks layers 300-302 using physical vapor deposition [0053] or plasma (see FIG. 4). It is not conformal.”
	The Examiner notes while prior art of Kim teaches RMG process with that gate dielectric 214 and gate electrode 216 may be formed by any suitable deposition method that is conformal, for example, ALD. It doesn’t necessary mean using deposition method of prior art of Baudot couldn’t be used.
The Examiner evidentiary references of Hempel et al. (US 2012/0315749 A1) paragraphs [0039], [0042], or Babich et al. (US 2012/0217590 A1) of discloses using PVD deposition method for RMG device.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Prior art of Baudot is not relied upon for teaching deposition method of the single metal layer. Prior art Baudot is relied upon for teaching a composition of the metal atoms being increased from the bottom portion of the single metal layer to the top portion of the single metal layer or from the top portion of the single metal layer to the bottom portion of the single metal layer in order to have gate architecture that makes it possible to reduce the absolute value of the threshold voltage of the transistor [0017].
Further prior art of Hung the Examiner identified layer (122, 123) as metal gate and layer 122 as a single metal layer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891